                                                 Case 3:17-cv-05659-WHA Document 437 Filed 04/18/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                             No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                      ORDER RE PLAINTIFF’S
                                                                                                         DISCOVERY LETTER AND
                                          13   JUNIPER NETWORKS, INC.,                                   REFERRAL OF DISCOVERY TO
                                                                                                         MAGISTRATE JUDGE
                                          14                  Defendant.
                                                                                           /
                                          15
                                          16          The Court is in receipt of plaintiff Finjan, Inc.’s discovery letter (Dkt. No. 429). In
                                          17   light of the numerous discovery disputes this litigation has spawned, the district judge now
                                          18   needs help in supervising discovery in this case. All existing and future discovery disputes are
                                          19   HEREBY REFERRED      to MAGISTRATE JUDGE THOMAS HIXSON. Counsel must bring their
                                          20   discovery disputes sufficiently early to ensure that all relief will be timely and will not serve as
                                          21   an excuse to delay any forthcoming deadlines.
                                          22
                                          23          IT IS SO ORDERED.
                                          24
                                               Dated: April 18, 2019.
                                          25                                                         WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
                                          26
                                          27
                                          28
